Citation Nr: 0417284	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  02-20 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1972 to December 1973.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2000 rating decision of the Department of Veterans  Affairs 
(VA) Regional Office (RO) in Seattle, Washington.  The 
veteran testified at a videoconference hearing before the 
undersigned in October 2003; a transcript of the hearing is 
of record.  

In the December 2000 rating decision, the RO determined that 
the evidence submitted was not material and denied the 
veteran's petition to reopen the claim for service connection 
for PTSD.  Subsequently, in the April 2002 Statement of the 
Case (SOC), the RO determined that new and material evidence 
had been received, granted the petition to reopen, and denied 
the claim on the merits.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that the 
Board must make a de novo determination on the issue of 
whether new and material evidence has been submitted 
sufficient to reopen a finally disallowed claim when such 
claim was previously disallowed based upon the same factual 
basis.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

The appeal in the matter of entitlement to service connection 
for PTSD based on de novo review is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington D.C.  VA 
will notify you if further action is required on your part.  


FINDINGS OF FACT

1.  A February 1986 rating decision, in part, denied service 
connection for PTSD, finding that such disorder was not 
shown; the veteran did not appeal this decision and it became 
final.  

2.  Evidence received since the February 1986 rating decision 
is new, bears directly and substantially on whether the 
veteran has PTSD which is related to service, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of 
service connection for PTSD may be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (effective 
prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  In Quartuccio v. Principi, 16 Vet. App. 183 
(2002) the United States Court of Appeals for Veterans Claims 
(Court) provided guidance regarding notice requirements under 
the VCAA.  It is significant to note that the VCAA revised VA 
duties to assist and notify, but that the enhanced duty to 
assist provisions of 38 C.F.R. § 3.159(c)(4) do not apply 
until a previously denied claim has been reopened.  
38 U.S.C.A. § 5103A(f); 38 C.F.R. § 3.159(c)(4)(iii).  
[Regulations implementing the VCAA include a new definition 
of new and material evidence.  However, that provision 
applies only to claims to reopen filed on or after August 29, 
2001.  Here, the petition to reopen was filed prior to that 
date(in May 2000), and the new definition of new and material 
evidence does not apply.]

The veteran has not been provided notice of the VCAA.  
However, as the instant decision amounts to a complete grant 
of the benefit sought, i.e., the petition to reopen the claim 
of service connection for PTSD is being granted, he is not 
prejudiced by the Board's proceeding with appellate review at 
this point.  See Conway v. Principi, No. 03-7072 (Fed. Cir. 
Jan. 7, 2004). 

Factual Background

In a February 1986 rating decision, the RO denied service 
connection for PTSD, determining there was no medical 
evidence of a current psychiatric disorder.  The veteran did 
not appeal that decision and it became final.  38 U.S.C.A. 
§ 7105.  

Pertinent evidence of record at the time of the February 1986 
decision included service medical records and reports of VA 
examinations.  On examination prior to induction in January 
1972, the veteran's psychiatric evaluation was normal.  
Treatment records dated in August 1972 indicate he complained 
of depressive mood and insomnia; on mental health clinic 
evaluation, the depressive mood was noted to be appropriate 
for the veteran's circumstances, in that his troop was in 
casual status and he had been feeling bored while awaiting 
orders.  He was given supportive counseling for the problem.  
Psychiatric evaluation was normal on examination prior to 
release from active duty in November 1973.  On VA examination 
in January 1975, the veteran's personality was described as 
normal, and the examiner noted he had normal comprehension.  
Psychiatric evaluation in June 1975 revealed the veteran's 
associative processes and mood were normal, that there were 
no delusional or hallucinatory elements, and that he was not 
psychotic.  The diagnosis was "no neuropsychiatric condition 
noted."  On VA examination in January 1986, the veteran 
reported traumatic experiences in Vietnam and that he had 
difficulty readjusting after returning; he noted having an 
occasional dream about Vietnam but not very often.  The 
examiner noted there were delusional or hallucinatory 
elements, but that associative processes and mood were 
normal.  The diagnosis was "no psychiatric condition 
found."  

Evidence added to the record since the February 1986 rating 
consists of a June 2000 statement from the veteran containing 
assertions which were later determined by the RO (in the 
December 2000 rating decision) to be implausible and obvious 
fabrications; VA outpatient treatment reports dated in May 
2000 noting the veteran's participation in group therapy for 
the preceding four weeks; a May 2000 letter from the 
veteran's VA therapist showing an assessment of chronic, 
severe, disabling PTSD; service personnel records noting that 
the veteran served in Vietnam as a military policeman; and a 
private psychiatric evaluation providing a diagnosis of PTSD 
based on the veteran's history of combat trauma in Vietnam.  

Analysis

A rating decision becomes final if the veteran does not file 
a timely notice of disagreement with such decision.  38 
U.S.C.A. § 7105.  

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a).  [An amended version of 38 C.F.R. 
§ 3.156(a) does not apply in the instant case.]  

A veteran is entitled to service connection (compensation) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Based upon a review of the record, the Board finds the 
evidence received since the last final decision in the matter 
of service connection for PTSD (in February 1986) includes 
new evidence which bears directly and substantially upon the 
specific matter under consideration, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  The 1986 rating decision was based on a 
finding that a psychiatric condition was not shown.  The new 
evidence received includes two medical opinions indicating a 
diagnosis of PTSD.  It directly addresses the basis for the 
previous denial of the claim.  Hence, it is so significant 
that it must be considered in order to fairly address the 
merits of the claim, and is "new and material."  
Accordingly, the claim must be reopened.


ORDER

The appeal to reopen a claim of entitlement to service 
connection for PTSD is granted.


REMAND

Essentially to establish service connection for PTSD requires 
a medical diagnosis of such disability, medical evidence of a 
link between a stressor in service and the diagnosed 
disability, and credible supporting evidence that the 
stressor event in service actually occurred.  38 C.F.R. 
§ 3.304(f).  As there is no indication that the veteran 
engaged in combat, his lay testimony alone is insufficient to 
establish occurrence of the stressor event in service.  id.  
Here, the veteran has not provided an account of stressor 
events in service adequate to allow for verification.  
Service personnel records that might contain information 
critical to stressor verification remain outstanding.  
Furthermore, as the claim has been reopened, VA's duty to 
assist now includes obtaining an examination or medical 
opinion, as indicated.  38 C.F.R. § 3.159.  The veteran 
described some stressor events during the October 2003 
hearing before the undersigned.  

Finally, as was noted above, the veteran has not been 
adequately notified of the VCAA.  Since the case is being 
remanded anyway, there is an opportunity to ensure that he 
receives notice in compliance with all established 
guidelines.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must ensure that all VCAA 
notice requirements are met, in 
accordance with the statutory 
provisions, implementing regulations, 
and all interpretative authority, 
including precedent Court decision 
guidelines.  In particular, the RO 
should ensure that the veteran is 
advised of what he needs to establish 
entitlement to the benefit sought, the 
controlling law and regulations, what 
the evidence shows, and of his and VA's 
respective responsibilities in claims 
development, including that he should 
submit everything in his possession 
pertinent to the claim.  

2.  The RO should obtain complete copies 
of any private or VA clinical reports 
(not already of record) of any treatment 
the veteran received for PTSD since 
February 1986.  He must assist in this 
matter by identifying all sources of 
treatment and providing any necessary 
releases.  

3.  The RO should also ask the veteran 
to submit a detailed written statement 
of his alleged stressors suffered in 
service, then arrange for verification 
of the stressor events.  

4.  If (and only if) any stressor event 
in service is verified, the RO should 
arrange for a VA psychiatric examination 
to determine whether the veteran has PTSD 
based on such stressor.  The RO should 
advise the examiner which stressor 
event(s) are verified, and that only such 
stressor(s) may be considered in 
establishing the diagnosis of PTSD.  

5.  After completion of the development 
requested above, the RO should re-
adjudicate the claim  de novo.  If the 
benefit sought remains denied, the RO 
should issue an appropriate Supplemental 
SOC and provide the veteran and his 
representative the requisite period of 
time to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The purposes of this remand are to provide adequate notice 
and to compile all evidence necessary to decide this claim.  
No action is required of the appellant until he is notified.  
He has the right to submit additional evidence and argument 
on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



